ORDER

PER CURIAM:
Gatluak Bol appeals his convictions for driving while intoxicated, section 577.010, RSMo Cum.Supp.2013, and driving without a valid license, section 302.020, RSMo Cum.Supp.2013, and sentences of two years imprisonment and thirty days in the county jail, respectively. He contends that the trial court plainly erred in failing sua sponte to strike a police officer’s testimony regarding disturbances at the houses of Sudanese males. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
*355The judgment of convictions is affirmed. Rule 30.25(b).